DETAILED ACTION
This office action is based on the claim set submitted and filed on 04/28/2022.
Claim 1, 23, 25, and 27 have been amended.
Claims 1-8 and 12-29 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8 and 12-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 and 12-29 are drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-8 and 12-29 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for analyzing patient food sensitivity and provide a recommendation. This abstract idea could have been performed by a human mind along with mathematical calculation but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a food ingredients and consumption confidence for which both the instant claims and the abstract idea are defined as mental process.

Independent claim 1 and 27 recite the steps of:
“access medical data for a plurality of individuals, wherein the medical data comprises food sensitivity data for the plurality of individuals; access experience data for a user and one or more groups of individuals; for each user among a plurality of users; receive an indication of a food item; access food ingredient data for the food item; derive, from medical data of the user, first confidence level data representing a probability of the user to exhibit an adverse reaction when the user is exposed to food ingredient wherein deriving the first confidence level data is based at least in part on group data of individuals diagnosed with the same condition as the user; derive second confidence level data representing a probability that the food ingredient exists in the food item, wherein the probability that the food ingredient exists in the food item is less than 100%; identify a pattern of the group data; correlate the pattern of the group data with a probability of the food ingredient existing in the food item; automatically update the second confidence level data based on the pattern of the group data to derive second confidence level data from group data comprising experience history of individuals having adverse reaction to the food item and wherein deriving the second confidence level comprises receiving a digital representation of the food item and extracting, from a food ingredient database, food ingredient information based at least in part on the digital representation; generate, based on the first and second confidence level data, a safety level for the user to consume the food item, wherein the safety level is determined low when the first and second confidence levels being high, wherein the first confidence level is high when the probability of the user to exhibit an adverse reaction when being exposed to the food ingredient is high, and wherein the second confidence level is high when the probability that the food ingredient exists in the food item is high”
Independent Claim 23 is analogous to Claim 1 recite the similar steps “derive[ing]”, “identify[ing], “correlate[ing], “update[ing]”and “generate[ing]”  in addition to the steps “receive food item data; determine food item ingredients in the food item using the food item data; wherein deriving second confidence level data is based at least in part on group data comprising experience history of individuals having adverse reaction to the food item,”
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations using human mind that constitute Mental Processes, along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components. For example, deriving a confidence level data representing probability is/are Mathematical Concepts. The claim(s) encompass a person following instructions for accessing, collecting, and receiving food allergy data, analyze and identify allergic reaction to a food ingredient, obtaining component representation of the food item if includes an allergen to derive a confidence level to consume a food/ingredient item, provide a recommendation and instruct an action, which are steps of observing, evaluating, judgment and opinion for which both the instant claims and the abstract idea are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
 If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by a human mind but for the recitation of generic computer components, then it falls within the “Mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of Mental process are deemed "additional elements," and will be discussed in further detail below.

This judicial exception is not integrated into a practical application. In particular, the claims 1, 23, 27 recite additional element such as “processor, memory, processing module, database” that implements the identified abstract idea, see (Applicant, 0033, 0098). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Moreover, the step of “automatically cause the machine to take an action associated with the food item according to a comparison of the generated safety level to a threshold level”, providing a machine still performs the claimed functions without manual operation, even though a human may initiate or interrupt the process, which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity. See: MPEP § 2106.05(g). Further, these elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer and does not offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims 1, 23, and 27 are not integrated into a practical application. 

The claims are directed to an abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself. The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from databases, analyze known data, and displaying actions. (See, MPEP §2016.05(d)). In addition, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually as such cannot provide an inventive concept, see MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-8, 12-22, 24-26, and 28-29 include all of the limitations of claim(s) 1, 23, and 27 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claim 2-5, 7-8, and 12-21 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “a processor and memory, smart phone/watch, tablet computer, vending machine, self-order machine, self-check-out kiosk, chemosensor”. The claims fail to integrate the abstract idea of claim 1, 23, 27 into a practical application. In particular, the claims recite the additional elements of that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the claim reciting additional element(s) such as “cause … to fail” and “cause… to display”, “display a notification”, “display a recommendation” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra/ post extra-solution activity, see MPEP § 2106.05(g). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The generic computing elements (e.g. a processor and memory, smart phone/watch, tablet computer, vending machine, self-order machine, self-check-out kiosk, chemosensor 1) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from databases, analyze known data, and displaying actions. (See, MPEP §2016.05(d)). As described in MPEP 2106.05(d)(II)(v) electronically scanning or extracting data from a physical document (e.g. food menu or ingredient), Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition), and does not impose meaningful limits on the scope of the claims. Also, as described in MPEP 2106.05(d)(II)(i), determining the level of a biomarker as such sensitivity levels in blood by any means such as testing kit or assay has been recognized as well-understood, routine, conventional activity, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").
As for claims 6, 22, 24-26, and 28-29 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues the substance:
Applicant's arguments with respect to the 35 U.S.C. § 112(a) rejection on page 10.
In response to the Applicant amendment in claim 25, Examiner withdraws the 112(a) rejection.
  
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 10-12. 
In response to the applicant argument that the amended claims features cannot be performed in the mind as a mental process, Examiner asserts that the claim(s) concept and limitations as amended given their broadest reasonable interpretation, and other than the limitation of “automatically cause the machine to take an action”, may still recite a process that may be performed using human mind but for, the recitation of generic computer components, to implement the abstract idea. The limitations outlined in the amended claim, for example, access[ing], and receiving digital presentation, given their BRI, are steps of obtaining data which are analyzed as observing step such that the amended claim recites concepts of obtaining and analyzing known data for evaluation of a user and/or a group of users allergic reaction level to a food ingredient(s) and determine if a food item contains the ingredient, using the analyzed data to identify a confidence of the ingredient presence and safety level for consuming the food item which are steps of observing, evaluating, judgment and opinion which are citing a process for which can be performed using a human mind with the aid of pencil and paper. Furthermore, calculating a confidence level is a mathematical concept that can be performed by human mind with the aid of pen and paper. Even if these steps would be cumbersome to be performed manually or with pen and paper, they do not exclude such an embodiment. 
Applicant further argued the scoring steps in Ex Parte Hannun 2018-003323, pp. 9-10 (PTAB) and inability to perform the steps mentally, Examiner respectfully disagree. As highlighted in the prior argument that Ex Parte Hannun claim is directed to predicting character probabilities from a trained neural network and decoding a transcription based on character probability outputs using specific implementation such as normalizing the input, generating a spectrogram frames and using trained neural network to predicate characters probabilities and decode the transcript.  In contrast, the Applicant claim is directed to obtaining a user data regarding food allergies and determine a confidence level based on reaction severity to ingredients, determine another confidence level of ingredient presence in a food item from obtaining the ingredients compound of the food item which are mathematical steps that can be performed in a human mind to determine if a food is safe to use or not. Therefore, the present claim(s) is/are not analogues to Ex Parte Hannun.
	
Therefore, because the broadest reasonable interpretation encompasses mental steps, it is respectfully maintained that the claims encompass patent-ineligible subject matter. Accordingly, Examiner remains the 101 rejections of claims 1-8 and 12-29, which have been updated to address Applicant's amendments and remarks.  


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2007/0213850		Systems and Methods for Analysis and Simulation of Package Net Content Decisions
The references are relevant since it discloses analyzing product packaging such as food and calculating confidence level of the product content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626          

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Connor (US 2014/0277249), [0198]